FILED
                                                                    IN THE OFFICE OF THE
                                                                 CLERK OF SUPREME COURT
                                                                     SEPTEMBER 30, 2021
                                                                  STATE OF NORTH DAKOTA


                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2021 ND 168

Nicholas Mark Carpenter,                            Petitioner and Appellant
     v.
State of North Dakota,                             Respondent and Appellee



                               No. 20210104

Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable David E. Reich, Judge.

AFFIRMED.

Per Curiam.

Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.

Allen M. Koppy, State’s Attorney, Mandan, ND, for respondent and appellee.
                              Carpenter v. State
                                No. 20210104

Per Curiam.

[¶1] Nicholas Mark Carpenter appeals from an order denying his application
for post-conviction relief following an evidentiary hearing. In 2017, Carpenter
was arrested on a warrant issued for his failure to appear in another case.
During the arrest and search of Carpenter, officers located drugs and drug
paraphernalia. The underlying warrant was subsequently dismissed as
invalid. Carpenter was sentenced to five years’ imprisonment following a guilty
plea. Carpenter applied for post-conviction relief alleging ineffective assistance
of counsel, arguing his attorneys’ conduct was unreasonable in failing to file a
motion to suppress evidence. At the post-conviction hearing, both of
Carpenter’s attorneys testified they believed a suppression motion was
unwarranted based upon United States Supreme Court precedent. The district
court found Carpenter failed to show his attorneys’ assistance fell below an
objective standard of reasonableness and therefore failed to satisfy the first
prong of the Strickland test.

[¶2] We conclude the district court’s findings regarding the first prong,
whether counsel’s conduct fell below an objective standard of reasonableness,
are not clearly erroneous. Courts need not address both prongs of the
Strickland test if the matter can be resolved by addressing only one prong.
Rencountre v. State, 2015 ND 62, ¶ 7, 860 N.W.2d 837 (citing Osier v. State,
2014 ND 41, ¶ 11, 843 N.W.2d 277). The court did not clearly err in denying
Carpenter’s application for post-conviction relief, and we summarily affirm
under N.D.R.App.P. 35.1(a)(2).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1